65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Edward R. BUTLER, Debtor.Terry L. MUSIKA, Trustee, Plaintiff--Appellee,v.Edward R. BUTLER, Defendant--Appellant,andJames C. ADKINS, Defendant.
No. 95-1395.
United States Court of Appeals, Fourth Circuit.
Sept. 11, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-94-2221-B, BK-90-3087-5)
Edward R. Butler, appellant pro se.
Kenneth Oestreicher, Whiteford, Taylor & Preston, Baltimore, MD, for appellee.
D.Md.
DISMISSED.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the bankruptcy court's findings of fact and upholding the bankruptcy court's order imposing imprisonment for civil contempt until Appellant purged himself of the contempt by turning over funds or explaining his inability to do so.  The district court has recently entered an order stating that Appellant has purged himself of the contempt.  We therefore dismiss this appeal as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.